Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       17-JUN-2020
                                                       10:23 AM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         GARY LEE FELICIANO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CR. NO. 17-1-0660(4))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Browning, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Gary Lee Feliciano’s
application for writ of certiorari filed on May 2, 2020, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 17, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Michael D. Wilson

                                   /s/ R. Mark Browning